Abatement Order filed November 3, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00593-CR
                                 ____________

                       ALEX VILLALOBOS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 6
                            Harris County, Texas
                       Trial Court Cause No. 2018160


                            ABATEMENT ORDER
      The trial court failed to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code of
Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily, even
if appellant did not request them or object to their absence. Tex. Code Crim. Proc.
Ann. art. 38.22 § 6 (Vernon 2005); Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim.
App. 2004). The statute is mandatory and the proper procedure to correct the error
is to abate the appeal and direct the trial court to make the required findings and
conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex.
Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before December 5, 2016. If the trial court’s findings were dictated into
the record, the trial court is directed to include those findings in a supplemental
clerk’s record to be filed with the clerk of this court on or before December 5, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                   PER CURIAM




                                           2